Citation Nr: 1122525	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for chronic lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for chronic lymphocytic leukemia.  A June 2009 rating decision denied service connection for prostate cancer.  

The Veteran and his wife testified before the undersigned Veterans Law Judge in March 2010.  A copy of the transcript of this hearing has been associated with the claims file.  Additional evidence was submitted at the time of the hearing.  The Veteran waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ). 38 C.F.R. § 20.1304.

In April 2010 the Board rendered a decision on the Veteran's appeal.  In February 2011 the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") vacated the Board's decision and remanded the case pursuant to a Joint Motion to Remand.  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of prostate cancer and chronic lymphocytic leukemia.  

2.  The Veteran served in the Navy; his awards include the: Combat Action Ribbon; Meritorious Unit Commendation; Vietnam Service Medal; and, the Republic of Vietnam Campaign Medal.  

3.  The Veteran served in combat in the Vietnam Theater of Operations.

4.  The evidence of record is in equipoise that the Veteran was exposed to herbicides (Agent Orange) during active service.  

5.  The Veteran's prostate cancer and chronic lymphocytic leukemia are presumed to be the result of Agent Orange exposure during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.313 (2010).

2.  The criteria for service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This is commonly referred to as direct service connection.  

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Cancer, malignant tumors may be presumed to have been incurred during active military service if they become manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is commonly referred to as presumptive service connection.  The Veteran has current diagnoses of prostate cancer and chronic lymphocytic leukemia.  However, there is no evidence which shows that either cancer became manifest within the first year after the Veteran separated from active service.  

The Veteran's primary assertion is that he has developed prostate cancer and chronic lymphocytic leukemia as a result of exposure to herbicides (Agent Orange) during service.  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for prostate cancer and chronic lymphocytic leukemia.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e); See also 38 C.F.R. § 3.313.

If the rebuttable presumption provisions are not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

The medical evidence of record clearly establishes that the Veteran has the disabilities for which he claims service connection.  A private medical record dated January 2003 indicates a diagnosis of chronic lymphocytic leukemia.  A private medical record dated in August 2006 indicates a diagnosis of prostate carcinoma (cancer).  The service treatment records do not show that either disability was present during active service.  

The Veteran's primary claim is that he was exposed to Agent Orange, herbicides, during active service and that, accordingly, he warrants service connection for prostate cancer and chronic lymphocytic leukemia pursuant to 38 C.F.R. § 3.309(e).  

The key issue upon which the success or failure of the Veteran's claims rest is whether he was exposed to herbicides during active service.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam requires service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08- 525).  

The Veteran's separation papers, DD 214, reveal that he served on active duty in the Navy from May 1966 to December 1969.  He served aboard the USS Henry B. Wilson (DDG 7).  His awards include the: Combat Action Ribbon; Meritorious Unit Commendation; Vietnam Service Medal; and, the Republic of Vietnam Campaign Medal.  The evidence of record establishes that the ship served in combat in the Vietnam Theater of Operations by providing Naval Gunfire Support (NGFS).  

The Veteran has clarified that he did not set foot off the ship and on the landmass of Vietnam.  Rather, he contends that the ship was in "brown water" and was anchored in the port of Da Nang.  He contends that under VA law and regulations, the ship's location should qualify as service in the Republic of Vietnam. 

Although the Veteran has previously noted that the USS Henry B. Wilson traveled other waterways than the Da Nang harbor, he has not specifically noted any waterways other than the Da Nang harbor.  Significant evidence of record establishes that the USS Henry B. Wilson was in Da Nang harbor, and that the Veteran was aboard the ship in this harbor on more than one occasion.  The maps provided show that while in the harbor, the ship would be surrounded by land on three sides.  The evidence also indicates that the Veteran was on this ship while the ship was in the harbor. Thus, the entire appeal rests on whether the ship being anchored/moored/docked in Da Nang harbor qualifies as service in the Republic of Vietnam.  No matter the terminology, anchored versus moored versus docked, the Veteran has asserted that the ship was right next to land but that he did not disembark.  After careful review of the pertinent law and regulations, the Board finds that the Veteran's service does not qualify as service in the Republic of Vietnam.

During the pendency of the appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In essence, the Federal Circuit upheld VA practice of requiring a service member's presence at some point on the landmass or inland waters of the Republic Vietnam in order to benefit from the presumption of herbicide exposure during service in the Republic of Vietnam.  Previously, an opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).

The VA Adjudication Procedure Manual, M21-1MR, contains a note that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang . . . along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides."  The note goes on to state that "[e]vidence of shore docking is required in order to concede the possibility that the veteran's service involved duty or visitation in the RVN."  See M21-MR, IV.ii.1.H.28.hh.

In this case, the Board concedes that the Veteran's ship was in Da Nang harbor. Although the Veteran has asserted that the ship was next to land, and thus can be considered to be docked, the Veteran has not asserted that he left the ship and entered the land.  After considering the current state of the law and regulations, the Board finds that this service does not qualify as service in the Republic of Vietnam.  That is, being docked next to land while not leaving the ship does not qualify as presence at some point on the landmass or inland waters of the Republic Vietnam.  Accordingly, the Veteran is not presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran is not presumed to have been exposed to herbicides during active service under the criteria set forth under 38 C.F.R. § 3.307.  However, the analysis of the Veteran's claim of exposure to herbicides does not end there.  Pursuant to the February 2011 Joint Motion for Remand, the Court ordered the Board to consider whether the evidence established that the Veteran had submitted evidence to warrant a finding of direct exposure to herbicides without a reliance upon the presumption set forth at 38 C.F.R. § 3.307. 

The Veteran asserts that his ship was directly exposed to herbicide agents during service in Vietnam.  Specifically he claims that his ship operated very close to the shore during NGFS operations and that Agent Orange spraying by airplanes left a residue on the ship.  He also claims his ship operated very close to the shore of Vietnam, including inland waterways, and that it was exposed to Agent Orange at this time.  Finally, he claims that that the anchorage in Da Nang harbor was in the flight path of airplanes conducting Agent Orange spray missions out of the Da Nang Air Force Base.  He claims that again a residue of herbicides was on the ship as a result of herbicide leakage from these airplanes.   

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.

38 U.S.C.A. § 1154(b).

The award of the Combat Action Ribbon establishes that the Veteran engaged in combat with the enemy within the meaning of the controlling statute.  The circumstances, conditions, or hardships aboard a Navy Destroyer conducting combat operations, including NGFS, in Vietnam deserve some explanation.  Combat operations for a Navy ship involve the entire ship as a single unit.  The entire crew acts in concert performing individual duties so that the unit as a whole may engage in combat.  In the case of NGFS, the Veteran's destroyer would sail close to shore and bombard targets ashore with the ships five inch guns.  The Veteran asserts that the ship was so close to shore on many occasions, that people could be observed on the beach.  

The citation for the ship's Meritorious Unit Commendation is of record in the Veteran's service personnel records.  The citation indicates combat service conducting NGFS operations and notes that the ship was close enough to shore on at least one occasion that it came under hostile attack and was actually hit by enemy fire.  

A February 2004 letter from a service comrade indicates that the ship operated very close to the shore of Vietnam and photos of "Swift Boats" alongside the USS Henry B. Wilson establishing at least a very close proximity to shore, if not operation within the "inland waterways."  

Letters from two other service comrades dated March 2004 and October 2004, also confirm that the ship did have some resulting residue from what appeared to be herbicide spray conducted by aircraft in the vicinity of the ship's location.  

The Veteran has submitted maps of Da Nang Harbor which clearly show that the naval anchorage in the port was in direct line with the airbase runway and flight path.  The Veteran has submitted a copy of a report which documents that Agent Orange spray missions were conducted from the Da Nang airbase.

After reviewing all of the evidence of record, the Board finds that the Veteran has submitted direct evidence of exposure to herbicides during active service.  The Veteran's statements, lay statements, photographs, maps, and reports all lend support to the Veteran's assertions of exposure to herbicides while aboard the USS Henry B. Wilson during service in the Vietnam Theater of Operations.  As such, the evidence is placed in equipoise as to whether the Veteran was exposed to herbicides during service.  Given the various forms of evidence that tend to support his claim, the Board resolves all reasonable doubt in the Veteran's favor as to this aspect of the case.  38 C.F.R. § 3.102.  

While not presumed exposed to Agent Orange under 38 C.F.R. § 3.307, there is evidence to establish exposure on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  If a Veteran was exposed to an herbicide agent then presumptive service connection is warranted for prostate cancer and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  Moreover, service connection for non-Hodgkin's Lymphoma, recently held to include chronic lymphocytic leukemia, based on service in Vietnam may be established pursuant to 38 C.F.R. § 3.313.  

As discussed above, the evidence is most liberally construed to demonstrate that the Veteran was exposed to herbicide agents during active service.  The evidence establishes current diagnoses of prostate cancer and chronic lymphocytic leukemia which are presumed.  Accordingly, service connection for prostate cancer and chronic lymphocytic leukemia is warranted.


ORDER

Service connection for prostate cancer is granted.

Service connection for chronic lymphocytic leukemia is granted.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


